Reasons for Allowance
Claims 1, 5-8, 12-15, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “wherein the location information includes latitude and longitude coordinates identified from the receiver for the GPS, wherein the message further includes information indicating a name of the user, information indicating a height of the user, information indicating a weight of the user, information indicating a sex of the user, and information indicating a contact number used for the emergency service, wherein the message is transmitted to the external device based on the information indicating the contact number used for the emergency service, wherein the health profile information is obtained based on a user input received via a user interface displayed on a display of another device that is distinct from the mobile device and is interlocked with the mobile device, and is obtained on a condition registering the mobile device in the other device, and wherein the registering of the mobile device is executed based on a user input received via another user interface, displayed on the display of the other device, distinct from the user interface”.

Regarding Claim 8, the claim is drawn to method of using the corresponding apparatus claimed in Claim 1 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 1).

Regarding Claim 15, the claim is drawn to the non-transitory computer readable storage medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 1 and, as a result, the corresponding method steps claimed in Claim 8.  Therefore, claim 15 corresponds to apparatus claim 1 and, as a result, to method claim 8, and is allowed for the same reasons following the same rationale discussed above (as applied to Claims 1 and 8).  

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685